Exhibit 10.2

ACKNOWLEDGMENT AND AMENDMENT TO

SECURITIES PURCHASE AGREEMENT

Reference is made to the Securities Purchase Agreement (the “Agreement”) dated
as of April 22, 2014 by and between Banc of California, Inc., a Maryland
corporation (the “Company”) and OCM BOCA Investor, LLC (the “Investor”). This
Acknowledgment and Amendment (this “Amendment”), dated as of October 28, 2014,
by and between the Company and the Investor, hereby amends the Agreement and
sets forth certain acknowledgments in connection therewith as set forth below.
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Agreement.

WHEREAS, the Agreement provides that either the Company or the Investor may
terminate the Agreement if the Closing shall not have occurred by midnight,
Eastern Time, at the end of the day on October 31, 2014 (the “Outside Time”);

WHEREAS, based on certain press reports, the Investor understands that the
Closing may not occur before the Outside Time and has asked the Company to agree
to an extension of the Outside Time;

WHEREAS, the Company has determined such extension to be in its best interest
and has asked the Investor to confirm certain additional matters as of the date
hereof;

NOW, THEREFORE, the Company and the Investor agree to amend the Agreement as
follows:

1. For purposes of Section 2(a) of the Agreement, and based on the
representation of the Company set forth in the immediately succeeding sentence,
the parties hereby agree that (a) as of the date hereof, based on the issuances
of Common Stock and Tangible Equity Units publicly disclosed by the Company
prior to the date hereof, the Purchase Price Per Share (if the Closing were to
take place on the date hereof) is $9.78 (which will, for the avoidance of doubt,
in accordance with the terms of Section 2(c) of the Agreement, remain subject to
a $0.50 per share Equity Support Payment), and (b) the number of Investor Shares
is expected to be 3,287,954 (based on a total of 33,211,655 shares expected to
be outstanding immediately after the Closing after giving effect to the issuance
of all shares of Common Stock issued in connection with the acquisition and
financing of the Transferred Operations, including but not limited to the
Investor Shares), and will be confirmed immediately prior to Closing. For the
avoidance of doubt, (i) the Purchase Price Per Share remains subject to change
in accordance with Section 2(a) of the Agreement in the event that the Company
issues and sells or agrees to issue or sell, following the time hereof and prior
to the Closing, Common Stock or any Common Stock Equivalent or any related or
derivative securities (subject to the exceptions in Section 2(b) of the
Agreement) at a price per share lower than $9.78, and (ii) the number of
Investor Shares will be subject to a final determination based on the number of
shares outstanding immediately after the Closing after giving effect to the
issuance of all shares of Common Stock issued in connection with the acquisition
and financing of the Transferred Operations, including but not limited to the
Investor Shares. The Company hereby represents that (except for the issuances
excepted under Section 2(b) of the Agreement) it has not issued any Common
Stock, Common Stock Equivalent or any related or derivative security following
the date of the Agreement and through the date hereof



--------------------------------------------------------------------------------

other than such issuances of Common Stock and Tangible Equity Units as have been
publicly disclosed by the Company prior to the date hereof.

2. Investor hereby waives, for all purposes under the Agreement, any breach or
violation of any representation, warranty, covenant or other term of the
Agreement that may be deemed, or may in any way be claimed, to have occurred as
a result of the matters disclosed in the Company’s report on Form 8-K filed with
the U.S. Securities and Exchange Commission on August 18, 2014.

3. Section 7(a) shall be amended to read in its entirety as follows.

Termination. This Agreement may be terminated (i) by mutual agreement of the
parties hereto; (ii) by the Investor if there has been a breach of any
representation, warranty, covenant or agreement made by the Company pursuant to
this Agreement that would give rise to the failure of any of the conditions
specified in Section 5(b) and such breach is not or cannot be cured within 30
days of notice thereof, provided that the Investor is not then in material
breach of any representation, warranty, covenant or agreement of this Agreement;
(iii) by the Company if there has been a breach of any representation, warranty,
covenant or agreement made by the Investor pursuant to this Agreement that would
give rise to the failure of any of the conditions specified in Section 5(a) and
such breach is not or cannot be cured within 30 days of notice thereof, provided
that the Company is not then in material breach of any representation, warranty,
covenant or agreement of this Agreement; or (iv) by either the Company or the
Investor, if the Closing shall not have occurred by midnight, Eastern Time, at
the end of the day on December 15, 2014.

4. Governing Law. THIS AMENDMENT SHALL BE ENFORCED, GOVERNED AND CONSTRUED IN
ALL RESPECTS IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT
GIVING EFFECT TO ITS CONFLICTS OF LAWS PRINCIPLES.

5. Miscellaneous. This Amendment may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one in the same agreement.

6. Entire Agreement. This Amendment, together with the Agreement and the
exhibits thereto, constitutes the entire understanding between the parties
hereto with respect to the subject matter of this Amendment and the Agreement
and may be amended only by written execution by each of the parties hereto. Upon
execution by the Company and the Investor, this Amendment shall be binding on
such parties.

[The remainder of this page is intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

BANC OF CALIFORNIA, INC. By:  

/s/ John Grosvenor

Name:   John Grosvenor Title:   General Counsel

[Signature page to Acknowledgement and Amendment to Securities Purchase
Agreement]



--------------------------------------------------------------------------------

OCM BOCA INVESTOR, LLC

By OCM FIE, LLC,

Its Manager

By:  

/s/ Patrick McCaney

Name:   Patrick McCaney Title:   Authorized Signatory By:  

/s/ Brian Laibow

Name:   Brian Laibow Title:   Authorized Signatory

[Signature page to Acknowledgement and Amendment to Securities Purchase
Agreement]